DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (PN 9,420,681, of record) in view of Yamazaki (PN 8,969,906, of record).
Huang discloses, as shown in Figures, a method for manufacturing a display substrate (110), the display substrate comprising a base substrate and a display element provided on the base substrate, the method comprising steps of
	forming a first protection layer (150) at least one of outer peripheral sides of the base substrate (110), wherein the display substrate is a rectangle, and a lengthwise direction of the first protection layer is parallel to a lengthwise direction of the display substrate.
Huang disclose the protection layer is used to protect the substrate from the external shock (the edge strike).  Huang does not disclose removing the first protection layer before an assembly bonding process.  Yamazaki, on the other hand, discloses an assembly bonding process by bond a cover plate (4018) to a base substrate (4010).  Both Huang and Yamazaki do not disclose removing the first protection layer before an assembly bonding process.  However, it is a standard procedure to remove the first protection layer before an assembly bonding process (bonding a cover plate to the base substrate).  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to remove the first protection layer of the Huang and Yamazaki before an assembly bonding processing since it is a standard procedure to remove the first protection layer before an assembly bonding process.

Regarding claim 2, Huang and Yamazaki disclose the method further comprising a step of forming a second protection layer (120,130, or 160), which covers the display element, on the base substrate, before the step of forming the first protection layer at at least one of outer peripheral sides of the base substrate.

Regarding claims 3 and 4, it is a standard procedure to remove the second protection layer before the assembly bonding process or removing the first protection layer and the second protection layer simultaneously in order to reduce the processing time.

Regarding claim 5, Huang and Yamazaki disclose the display substrate comprises a bonding side (4014-4016), and comprises a display region (4011) and a bonding region (4014-4016) which is located at an end of the display substrate proximal to the bonding side; and
	the step of forming the first protection layer at at least one of outer peripheral sides of the base substrate comprises a step of 
	forming the first protection layer on at least a portion of each of two outer peripheral sides of the base substrate adjacent to the bonding side.

Regarding claim 6, Huang and Yamazaki disclose the step of forming the first protection layer at at least one of outer peripheral sides of the base substrate comprises a step of
	forming the first protection layer on at least a portion, which corresponds to the display region, of each of two outer peripheral sides of the base substrate adjacent to the bonding side.

Regarding claim 9, it is inherent that the hardness of the first protection layer (gel) is smaller than a hardness of the base substrate (glass). 

Regarding claim 10, Huang and Yamazaki disclose the display element comprises a buffer layer (160), and a hardness of the first protection layer (120,130) is smaller than a hardness of the buffer layer.

Regarding claim 11, Huang and Yamazaki disclose the first protection layer is formed by a coating process.

Response to Arguments
3.	Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
It is argued, at pages 8-9 of the Remarks, that Huang does not disclose a lengthwise direction of the first protection layer is parallel to a lengthwise direction of the display substrate.  This argument is not convincing because Huang discloses, as shown in Figures, a lengthwise direction of the first protection layer (150) is parallel to a lengthwise direction of the display substrate (110).

It is argued, at page 10 of the Remarks, that Huang does not disclose the features of removing the first protection layer before an assembly bonding process.  This argument is not convincing because it is a standard procedure to remove the first protection layer before an assembly bonding process.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897